                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-041-KDB-DCK

 DANIEL DANFORD,                                          )
                                                          )
                   Plaintiff,                             )
                                                          )
    v.                                                    )       ORDER
                                                          )
 LOWE’S HOME CENTERS, LLC, and                            )
 LOWE’S COMPANIES INC,                                    )
                                                          )
                   Defendants.                            )
                                                          )

         THIS MATTER IS BEFORE THE COURT on the “Joint Stipulation To Withdraw Opt-

In Consent Forms For Certain Opt-In Plaintiffs” (Document No. 185) filed April 24, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Stipulation To Withdraw Opt-In

Consent Forms For Certain Opt-In Plaintiffs” (Document No. 185) is GRANTED. Plaintiff shall

have up to and including May 4, 2020 to determine whether the additional 130 arbitration

agreements are valid. Defendants shall have up to and including June 3, 2020 to move to dismiss

or compel arbitration for the 130 individuals not so withdrawn.


                                 Signed: April 27, 2020




      Case 5:19-cv-00041-KDB-DCK Document 186 Filed 04/27/20 Page 1 of 1
